Office Action Summary

Claims 15-41 are pending in the application. 
Allowable Subject Matter
Claims 15-41 are allowed in the application.  Please see the reasons for allowance below.  
Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted on 9/23/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s
IDS form 1449 are attached to the Office action.
Reasons for Allowance
4.	Claims 15-41 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The closest prior art of record are Crabtree (U.S. Publication No. 2018/0247321), Rhoads (U.S. Publication No. 2018/0233028), and Berkhin (U.S. Publication No. 2015/0356088). While Crabtree teaches a system for management of marketing campaigns across multiple distribution mediums where a connector service is utilized to create datasets by gathering data utilizing geospatial times, it does not teach the utilization of sub-regions, brownfield scores, or greenfield scores.  While Rhoads teaches  While Berkhim describes a geocoding architecture that generates and associates one or more tile documents with geocoded tiles where the connected entity attributes are collected in a single tile document so that tile-document terms are attributes of all connected entities, it does not include the utilization of sub-regions, brownfield scores, or greenfield scores. None of the above prior art explicitly teaches the specific combination describing assessing of the network of retail locations in a defined geographic area, by a process including the development of a greenfield benchmark score for a network of ideally sited locations, followed by the development of a brownfield score of current locations, for comparison to the greenfield score for tiles and geospatial regions. Therefore, the claims are determined as allowable. 
Furthermore, the claims overcome the 35 U.S.C. § 112(a) rejection since support for "tiles" as recited in the claims can be found in the Specification at least in paragraphs [0015], [0016], [0018], [0022], [0030], [0037], and [0041], in the Drawings at least in FIGS. 2A, 2B, and 3A, and at pp. 3 and 8 of the Appendix of U.S. Provisional Application Serial No. 62/595,913 disclose 'tessellation' of a geographic area to produce a grid of polygons (e.g., hexagons) covering the geographic area which can be interpreted as “tiles” published at wiki.gis.com/wiki/index.php/Tessellation (November 26, 2011). Support for "spatial relationships" as recited in the claims can be found in the Specification at least in paragraphs [0040] - [0045], [0054] - [0056], and [0059] according to the "travel time" (e.g., drive time) between two locations is a measure of the locations' proximity to each other, which is a "spatial relationship." See, e.g., "Modeling spatial relationships," published at https./pro. arcgi s. com/en/pro-app/tool-reference/spatial-statistics/modeling-spatial-relationships.htm (November 18, 2017). Support for "aggregating the values" of an attribute of a subset of tiles as recited in the claims can be found in the Specification at least in paragraph [0042], in the Drawings in FIG. 2D, and at pp. 3, 22, 33, 40, 42,  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683